Citation Nr: 1115866	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-00 884	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to March 1974.  He died on January [redacted], 2008.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for the cause of the Veteran's death.

In a January 2009 VA Form 9, the appellant requested a hearing before the Board at the RO.  A hearing was scheduled for July 28, 2010, at the Roanoke RO.  However, in a July 2010 letter, the appellant stated that she was not able to attend the hearing because she could not drive the distance to Roanoke.  The appellant requested that, if it was not possible to schedule a videoconference or phone conference from a closer location, her claim be considered by the Board without a hearing.  Unfortunately, there is not a VA office equipped to conduct a videoconference or in person hearing that is significantly closer to the appellant.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2008 due to a ruptured thoracoabdominal aneurysm.  

2.  At the time of the Veteran's death, service connection was not in effect for any disease or disability.

3.  Hypertension was incurred in service and contributed substantially to the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2010).

2.  The claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  

The death of a veteran will be considered as having been due to a service connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.   38 C.F.R. § 3.312.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

There is no contention or evidence that a service connected condition was the direct cause of the Veteran's death.  The direct cause of the Veteran's death was listed on the death certificate as ruptured thoracoabdominal aneurysm, the onset of which was two days before his death.  It has been contended that the Veteran incurred hypertension in service, and that this disease contributed substantially to the Veteran's fatal aneurism.  

The appellant, who married the Veteran in April 1973, reports that the Veteran was placed on blood pressure medications by his civilian doctor shortly after his discharge from service in March 1974.  In a January 2009 VA Form 9, the appellant stated that the Veteran had been on blood pressure medications for almost ten years by the time he started treatment with his most recent private physician.  The first evidence of treatment by this physician is in a July 1984 treatment note, which means, according to the appellant, that the Veteran had been diagnosed with and was receiving medication treatment for hypertension within one year of discharge from service.   

The appellant is competent to attest to factual matters of which she had first-hand knowledge, including diagnoses related by treatment providers, or witnessed herself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  She is competent to state that the Veteran continuously required medication to control his hypertension beginning within one year of service and, as there is nothing to contradict her assertion, the Board finds her to be credible.  

The evidence supports a conclusion that the Veteran was diagnosed with and treated for hypertension within the presumptive period following discharge from service.  To be present to a compensable degree, diastolic blood pressure must be predominantly 100 or more, systolic blood pressure must be predominantly 160 or more; or there must be a history of diastolic blood pressure of 100 or more and the need for continuous medication control.  38C.F.R. § 4.104, Diagnostic Code 7101 (2010).  

There is no evidence as to the Veteran's blood pressure readings in the year prior to his discharge from service.  Hence, it is not possible to know whether his hypertension was compensable.  

The service treatment records do not show blood pressure reading indicative of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010) (providing that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more time on at least three different days.  For purposes of this section hypertension means that the diastolic blood pressure is predominantly 90 or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater).

The service treatment records do show; however, that the Veteran's diastolic blood pressure in the latter part of his service was predominantly 80 or greater.  Such readings are indicative of pre-hypertension with a greater likelihood to develop hypertension.  Hypertension, MedlinePlus, U.S. National Library of Medicine, NIH National Institute of Health, http://www.hih.gov/medlineplus/ency/article/000468.htm.  At the examination for retirement from service in March 1973, his diastolic blood pressure was 82.  

An accompanying electrocardiographic examination shows that he was found to have an intraventricular conduction defect or delay (IVCD).  Causes of IVCD include ventricular hypertrophy, myocardial infarction, certain drugs, and hyperkalemia.  Frank G. Yantz, M.D., ECG Learning Center, University of Utah School of Medicine, http.//library.med.utah.edu/kw/ecg/ecg-outline/Lessons6/index.html.

Given the documented findings in service and the reported findings within one year of service; the Board finds that the evidence is in at least equipoise with regard to the question of whether hypertension was incurred in service.  Resolving reasonable doubt in the appellant's favor, the Board concludes that hypertension was a service connected disease.

The Veteran's private physician stated in an October 2009 letter that hypertension was a contributing factor and directly related to his death.  However, a rationale for this opinion was not provided.  

The Board obtained a medical opinion through the Veteran's Health Administration (VHA) from a VA cardiologist in March 2011.  The physician noted the Veteran's history related to hypertension and stated that his hypertension was well-controlled throughout the 24 years of documented treatment.  The physician also observed that the Veteran died after undergoing surgical repair for the ruptured thoracoabdominal aneurysm, which was complicated by hemodynamic instability and a coagulopathy.  

Citing relevant medical information, the physician stated that hypertension was one of several factors associated with an increased risk of developing an aortic aneurysm.  Factors related to the rupture of an aortic aneurysm included poorly controlled hypertension.  The physician stated that as the Veteran's hypertension was well-controlled, hypertension might have increased his risk of developing an aneurysm, but did not directly contribute to his death.  

It is not required that a service connected disability be the principle or direct cause of death, but rather that it materially or substantially contributed to the Veteran's death.  The March 2011 VHA opinion, while somewhat equivocal, can be read as saying the service connected hypertension placed the Veteran at increased risk for the aneurism that caused his death.  Moreover, the treating private physician, who had treated the Veteran for years, provided a less equivocal opinion that hypertension was a contributing factor in his death.  

The Board finds that in this case, there is reasonable doubt as to the connection between the service connected hypertension and the cause of the Veteran's death.  Resolving all doubt in the appellant's favor, service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b).



ORDER
Entitlement to service connection for the cause of the Veteran's death is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


